PER CURIAM:
David M. Kissi appeals from the district court’s order requiring him to pay a partial filing fee in accordance with 28 U.S.C. § 1915(L)(1)(A) (2006). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Kissi seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Kissi’s motion for appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.